DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 12-13, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Handlin, JR. et al. (US 2005/0197464) in view of Lin et al. (US 2011/0253152) in view of Bensason et al. (US 2009/0156727).  
	Regarding claims 1, 6, and 17, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a In re Malagari, 182 USPQ 549.   Handlin, Jr. fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iv a,b,c, and amount of ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  This is especially evident since the majority of the composition is the high flow styrenic block copolymer ([0012]: up to 80 wt%) has an ODT temperature of less than 280ºC.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is 
Handlin, Jr. discloses a lubricant is present in the composition [0041], however, fails to explicitly disclose that the lubricant or a first detackifier is a metal stearate as presently claimed.  
Lin discloses polypropylene based fibers comprises a slip agent, wherein the slip agent is a metal stearate [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr’s lubricant to be of a metal stearate, since Lin discloses that this is a known material for a polyolefin composition to modify the surface properties of a fiber.  
	Handlin, Jr. fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  
	Bensason discloses a fiber comprising hydrogenated styrene block copolymers comprising a detackiflier coating or slip coating layer of silicone oils [0026].
	It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr’s fiber to additionally comprise of a detackiflier coating or slip coating layer of silicone oils over the fiber, as suggested by Bensason, in order to reduced coefficient of friction of the fibers (Title).  

	Regarding claim 5, Handlin, Jr. discloses the MW of the high flow styrenic block copolymer as presently claimed [0010-0011].  It would have been obvious to one of ordinary In re Malagari, 182 USPQ 549.
Regarding claim 12, Handlin, Jr. discloses a mixture of elastomeric materials, which thereby reads upon a fiber includes two or more elastomeric materials in direct contact with one of the elastomeric materials comprising the high flow styrene block copolymer ([0015-0018] and [0042]).
Regarding claim 13, Handlin, Jr discloses that the fiber can be extruded into shapes [0034], however, fails to explicitly disclose that the fiber has a lobe structure.  However, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 24, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene styrene or a selectively hydrogenated controlled distribution styrene-diene/styrene-styrene [0012-0018], a polypropylene/alpha olefin copolymer [0040], and a polypropylene homopolymer [0042], wherein the high flow styrenic block copolymer is present in an amount greater than 50 wt.% based on the total weight of polymer present in the composition [0012], wherein the high flow styrenic block copolymer has a melt flow rate greater than 40 g/10 min at 230C under 2.16 kg mass according to ASTM 21238.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected In re Malagari, 182 USPQ 549.  Handlin, Jr. further discloses that the high flow styrenic block copolymer has an ODT temperature of less than 250ºC [0036], however, fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iii and amount of ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  This is especially evident since the majority of the composition is the high flow styrenic block copolymer ([0012]: up to 80 wt%) has an ODT temperature of less than 280ºC.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Handlin, Jr. discloses a lubricant is present in the composition [0041], however, fails to explicitly disclose that the lubricant or a first detackifier is a metal stearate as presently claimed.  
Lin discloses polypropylene based fibers comprises a slip agent, wherein the slip agent is a metal stearate [0036-0037].

	Handlin, Jr fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  
	Bensason discloses a fiber comprising hydrogenated styrene block copolymers comprising a detackifier coating or slip coating layer of silicone oils [0026].
	It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr’s fiber to additionally comprise of a detackifier coating or slip coating layer of silicone oils over the fiber, as suggested by Bensason, in order to reduced coefficient of friction of the fibers (Title).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Handlin, JR. et al. (US 2005/0197464) in view of Lin et al. (US 2011/0253152) in view of Bensason et al. (US 2009/0156727) as applied to claim 1, and further in view of Flood et al. (US 2005/0196612).
Handlin, Jr discloses that the fiber can be used in a variety of applications [0046-0061], as well as that it is known in the art to be used in a nonwoven fabric [0005], however, Handlin fails to explicitly disclose a second fiber of polyester in contact with the claimed fiber as presently claimed.
Flood discloses a high flow styrenic block copolymer fiber in contact with a second fiber of polyester to produce a nonwoven fabric ([0069] and [0057]).
.  

Claims 1, 5-6, 12-13, 16-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Handlin, JR. et al. (US 2005/0197464) in view of Lin et al. (US 2011/0253152) in view of Yilgör et al. (Polysiloxane Containing Copolymers: A Survey of Recent Developments).
Regarding claims 1, 6, 17, 19-20, Handlin, Jr. discloses a fiber comprising a multi-filament construction of monofilament of identical composition that are at least partially bonded to each other, wherein each monofilament is monocomponent ([0012], [0058]), the fiber formed from a composition comprising a high flow styrenic block copolymer being selectively hydrogenated styrene-diene styrene or a selectively hydrogenated controlled distribution styrene-diene/styrene-styrene [0012-0018], a polypropylene/alpha olefin copolymer or a propylene homopolymer [0040], a polyolefin (co)polymer different than the polypropylene/alpha olefin copolymer or polypropylene homopolymer [0042], a polystyrene (co)polymer [0043], and softener ([0036] and [0041]), wherein the high flow styrenic block copolymer is present in an amount greater than 50 wt.% based on the total weight of polymer present in the composition [0012], wherein the high flow styrenic block copolymer has an ODT temperature of less than 250ºC and the MFR of the high flow styrenic block copolymer is greater than 40g/10 min at 230ºC under 2.16 kg mass according to ASTM D1238 [0036-0037].  It would have been obvious to one of ordinary skill in the art before the effective file of the claimed invention to have In re Malagari, 182 USPQ 549. [0036].   Handlin, Jr. fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iv a,b,c, and amount of ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  This is especially evident since the majority of the composition is the high flow styrenic block copolymer ([0012]: up to 80 wt%) has an ODT temperature of less than 280ºC.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
Handlin, Jr. discloses a lubricant is present in the composition [0041], however, fails to explicitly disclose that the lubricant or a first detackifier is a metal stearate as presently claimed.  
Lin discloses polypropylene based fibers comprises a slip agent, wherein the slip agent is a metal stearate [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr’s lubricant to be of a metal stearate, since 
	Handlin, Jr. fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  
Yilgör discloses a fiber comprising a detackflier coating or slip coating layer of polysiloxane, polyolefin, and styrenic block copolymer.
It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr.’s fiber to comprise of a detackflier coating or slip coating layer of the materials as claimed, as suggested by Yilgör, in order to obtain a protective coating over the fiber that would reduce friction and wear (Conclusion).
Furthermore, the prior art of record discloses that the detackifier or slip coating layer is present on an outer surface of the fiber as presently claimed, however, fails to disclose that it is formed discontinuously and comprises cracks and fractures after a first stretching of the fiber beyond the elastic limit of the slip coating layer per claim 19.  However, a person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize structure of the fabric since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 
	Regarding claim 5, Handlin, Jr. discloses the MW of the high flow styrenic block copolymer as presently claimed [0010-0011].  It would have been obvious to one of ordinary skill in the art before the effective file of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Regarding claim 12, Handlin, Jr. discloses a mixture of elastomeric materials, which thereby reads upon a fiber includes two or more elastomeric materials in direct contact with one of the elastomeric materials comprising the high flow styrene block copolymer ([0015-0018] and [0042]).
Regarding claim 13, Handlin, Jr discloses that the fiber can be extruded into shapes [0034], however, fails to explicitly disclose that the fiber has a lobe structure.  However, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 22, please refer to claims 3-6.
Regarding claim 24, Handlin, Jr. discloses a fiber comprising a monofilament construction and a multi-filament construction of monofilament of identical composition that are In re Malagari, 182 USPQ 549.  Handlin, Jr. further discloses that the high flow styrenic block copolymer has an ODT temperature of less than 250ºC [0036], however, fails to explicitly disclose that the composition has an ODT temperature of less than 250ºC as presently claimed.  
It is the examiner's position that the reference to Handlin, Jr. teaches the same structure and composition as claimed (multi-filament construction of monofilaments that are of identical composition and at least partially bonded to each other comprising claimed i, ii, iii, and amount of  ODT, and overlapping MFR of i), and therefore, would be expected to inherently satisfy the claimed composition having an ODT temperature of less than 250ºC as presently claimed.  This is especially evident since the majority of the composition is the high flow styrenic block copolymer ([0012]: up to 80 wt%) has an ODT temperature of less than 280ºC.  

Handlin, Jr. discloses a lubricant is present in the composition [0041], however, fails to explicitly disclose that the lubricant or a first detackifier is a metal stearate as presently claimed.  
Lin discloses polypropylene based fibers comprises a slip agent, wherein the slip agent is a metal stearate [0036-0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr’s lubricant to be of a metal stearate, since Lin discloses that this is a known material for a polyolefin composition to modify the surface properties of a fiber.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Handlin, Jr fails to explicitly disclose a detackifier coating or slip coating layer as claimed on an outer surface of the monocomponent monofilament construction or the multi-filament construction of monocomponent monofilaments.  

It would have been obvious to one of ordinary skill in the art to modify Handlin, Jr.’s fiber to comprise of a detackflier coating or slip coating layer of the materials as claimed, as suggested by Yilgör, in order to obtain a protective coating over the fiber that would reduce friction and wear (Conclusion).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Handlin, JR. et al. (US 2005/0197464) in view of Lin et al. (US 2011/0253152) in view of Yilgör et al. (Polysiloxane Containing Copolymers: A Survey of Recent Developments) as applied to claim 1, and further in view of Flood et al. (US 2005/0196612).
Handlin, Jr discloses that the fiber can be used in a variety of applications [0046-0061], as well as that it is known in the art to be used in a nonwoven fabric [0005], however, Handlin fails to explicitly disclose a second fiber of polyester in contact with the claimed fiber as presently claimed.
Flood discloses a high flow styrenic block copolymer fiber in contact with a second fiber of polyester to produce a nonwoven fabric ([0069] and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Handlin, Jr.’s fiber to be in contact with a polyester fiber, since Flood discloses that it is known in the fabric art to produce a fabric using polyester fiber along with a high flow styrenic block copolymer fiber.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Please refer to the Advisory Action dated 6/8/21 for more details.
In regards to claim 19, claim recites slip coating layer is discontinuous and comprises one or more cracks and fractures after a first stretching of the fiber beyond the elastic limit of the slip coating layer.  The examiner is taking the position that this is an inherent feature as set forth above.  The examiner contends that any article, not just a fiber, that is stretched beyond its product elastic limit would inherently possess cracks and fractures.  This is because the article would be considered to be “ruined” that would contain cracks and fractures.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785